Bleckley, Chief Justice.
1., The defendant in fi. fa. acquired title pending the suit, and also parted with title before judgment was rendered. Therefore, whether the judgment had any lien upon the property, would depend upon fraud or no fraud. . Certainly, upon that question, evidence both parol and in writing was admissible to explain the whole transaction. See 1st head-note.
2. It appears that a certain bond for titles was admitted in evidence without proving its execution, but it nowhere appears in the record that that objection was presented to the court at the time the bond was offered and admitted. The motion for a new trial-does say that the bond was admitted without proof of its execution, but it fails to say that it was objected to upon that ground or any other.
3. Had the plaintiff’s counsel desired the court to charge upon the credibility of witnesses, the mode of *212impeachment, etc., etc., a request to do so ought to have been made. No such request was made.
4. The evidence was very ample to warrant the jury in arriving at the conclusion that the dealings between mother and son were wholly free from any taint of fraud on her part. We think as did the court below, that the verdict finding the property not subject was correct.. Judgment affirmed.